DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 21, 2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Huestis on May 9, 2022.

The application has been amended as follows: 









ABSTRACT
Qubit allocation for noisy intermediate-scale quantum computers is provided.  A quantum circuit comprises a plurality of logical qubits.  A hardware specification comprising a connectivity graph of a plurality of physical qubits.  A directed acyclic allocation graph is determined based on the plurality of logical qubits and the connectivity graph.  The allocation graph comprises a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation.  The allocation graph is searched for a weighted shortest path from a root node of the allocation graph to a leaf node of the allocation graph.  The allocation corresponding to the weighted shortest path is outputted.  












CLAIMS

1.	(Currently amended) A method of quantum problem compilation, comprising:
	receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits;
	receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits;
	determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises
	a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and
	a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation;
	searching the directed acyclic allocation graph for a weighted shortest path from a root node of the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and
	outputting the allocation corresponding to the weighted shortest path.  
2.	(Currently amended) The method of claim 1, wherein each edge of the directed acyclic allocation graph has a weight corresponding to a difference between a fidelity of the allocation corresponding to its first node and a fidelity of the sub-allocation corresponding to its second node.  
3.	(Currently amended) The method of claim 1, wherein each node of the directed acyclic allocation graph has a weight corresponding to a fidelity of its corresponding allocation.  
4.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises:
	selecting a parent node;
	determining a next node, the next node being a child of the parent node, by:
	setting the next node to a first child of the parent node,
	searching the directed acyclic allocation graph from the first child of the parent node, said searching being limited to a predetermined number of steps, thereby determining a cost corresponding to the first child,
	searching the directed acyclic allocation graph from a second child of the parent node, said searching being limited to the predetermined number of steps, thereby determining a cost corresponding to the second child,
	if the cost corresponding to the second child is less than the cost corresponding to the first child, setting the next node to the second child,
	if the cost corresponding to the second child is not less than the cost corresponding to the first child, setting the next node to the second child with an iteration-dependent probability.  
5.	(Original) The method of claim 4, wherein the iteration-dependent probability is additionally dependent on a difference between the cost corresponding to the first child and the cost corresponding to the second child.  
6.	(Currently amended) The method of claim 4, wherein determining the next node further comprises repeatedly:
	searching the directed acyclic allocation graph from an additional child of the parent node, said searching being limited to the predetermined number of steps, thereby determining a cost corresponding to the additional child,
	if the cost corresponding to the additional child is less than the cost corresponding to the next node, setting the next node to the additional child,
	if the cost corresponding to the additional child is not less than the cost corresponding to the next node, setting the next node to the additional child with a time-dependent probability.  
7.	(Currently amended) The method of claim 4, further comprising repeating said determining step until reaching a leaf node of the directed acyclic allocation graph.  
8.	(Currently amended) The method of claim 7, wherein each repetition of said determining step allocates one more qubit than the immediately prior determining step.
9.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying a randomized graph search.  
10.	(Original) The method of claim 9, wherein the randomized graph search comprises nested annealing.  
11.	(Original) The method of claim 9, wherein the randomized graph search comprises parallel tempering.  
12.	(Original) The method of claim 9, wherein the randomized graph search comprises genetic optimization.  
13.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises identifying a plurality of candidate leaf nodes, and selecting one of the plurality of candidate leaf nodes corresponding to the weighted shortest path.  
14.	(Currently amended) The method of claim 1, further comprising:
	adding to the connectivity graph at least one reverse edge corresponding to a controlled NOT (CNOT) gate.  
15.	(Original) The method of claim 1, further comprising:
	adding to the connectivity graph at least one reverse edge corresponding to a two-cubit gate.  
16.	(Original) The method of claim 1, wherein for each of the plurality of directed edges, the first allocation allocates one more logical qubit than the sub-allocation.  
17.	(Original) The method of claim 2, wherein for each of the plurality of directed edges, the weight corresponds to a difference in upper bounds on fidelities of the first allocation and the sub-allocation.  
18.	(Original) The method of claim 2, wherein for each of the plurality of directed edges, the weight corresponds to a difference in lower bounds on fidelities of the first allocation and the sub-allocation.  
19.	(Currently amended) The method of claim 1, wherein the directed acyclic allocation graph comprises a tree.  
20.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying Dijkstra’s algorithm.  
21.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying an A* search algorithm.  
22.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying a breadth-first search.  
23.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying a depth first search.  
24.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying a depth-first branch-and-bound search.  
25.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying an iterative deepening A* search.  
26.	(Currently amended) The method of claim 1, wherein searching the directed acyclic allocation graph comprises applying a parallel depth-first search.  
27.	(Original) The method of claim 1, wherein the connectivity graph comprises a plurality of edges and the hardware specification further comprises fidelities for each of the plurality of edges of the connectivity graph.  
28.	(Original) The method of claim 1, further comprising:
	executing the quantum circuit on a quantum computer according to the allocation corresponding to the weighted shortest path.  
29.	(Original) The method of claim 1, further comprising:
	simulating the quantum circuit according to the allocation corresponding to the weighted shortest path.  
30.	(Original) The method of claim 1, further comprising:
	outputting a quantum circuit description according to the allocation corresponding to the weighted shortest path.  
31.	(Original) The method of claim 30, further comprising:
	configuration a quantum computer according to the outputted quantum circuit description.  
32.	(Original) The method of claim 1, further comprising:
	outputting a set of allocations corresponding to a plurality of weighted shortest paths, the set comprising the allocation corresponding to the weighted shortest path.  
33.	(Currently amended) A system comprising:
	a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
	receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits;
	receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits;
	determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises
	a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and
	a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation;
	searching the directed acyclic allocation graph for a weighted shortest path from a root node [[if]] of the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and
	outputting the allocation corresponding to the weighted shortest path.  
34.	(Currently amended) A computer program product for quantum problem compilation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
	receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits;
	receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits;
	determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises
	a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and
	a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation;
	searching the directed acyclic allocation graph for a weighted shortest path from a root node of the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and
	outputting the allocation corresponding to the weighted shortest path.  

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Roy (U.S. Patent Application Publication No. 2014/0250288 A1) discloses: A method of quantum problem compilation, comprising:
receiving a description of a quantum circuit (i.e., the quantum processor of Roy), the quantum circuit comprising a plurality of logical qubits;
receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; . . . 
searching the [] graph for a weighted shortest path . . .
(Paragraph [0022]: “A method for use in embedding a problem in a target processor, the problem represented as a problem graph having a number of decision variables and the target processor represented as a hardware graph having a plurality of vertices coupleable via a number of edges may be summarized as including in a first stage, successively generating a number of sets of connected subgraphs, each set including a respective subgraph for each decision variable in the problem graph, where adjacent decisions variables in the problem graph are mapped to respective vertices in the hardware graph, the respective vertices which are connected by at least one respective edge in the hardware graph; and in a second stage, following the first stage, refining the connected subgraphs created in the first stage such that no vertex represents more than a single decision variable. Successively generating a number of sets of connected subgraphs may include using only unused vertices in the hardware graph to represent the decision variables if an unused vertex in the hardware graph is available. Successively generating a number of sets of connected subgraphs may include using used vertices in the hardware graph to represent the decision variables if no unused vertex in the hardware graph is available. Successively generating a number of sets of connected subgraphs may include using a weighted shortest path determination to find a shortest path that uses only unused vertices of the hardware graph. Using a weighted shortest path determination may include, for each of at least some of the hardware vertices, exponentially increasing a weight associated with the respective hardware vertex as a function of a total number of decision variables represented by the respective hardware vertex. Using a weighted shortest path determination may include, for each of at least some of the hardware vertices, exponentially increasing a weight associated with the respective hardware vertex as a function of a fixed value greater than one and a total number of decision variables represented by the respective hardware vertex. Using a weighted shortest path calculation may include, for each of at least some of the hardware vertices, exponentially increasing a weight associated with the respective hardware vertex as a function of a fixed value between 2 and 10 and a total number of decision variables represented by the respective hardware vertex. Using a weighted shortest path calculation may include, for each of at least some of the hardware vertices, may exponentially increasing a weight associated with the respective hardware vertex in accordance with a function given by
wt(g):=∝|{i:gεS i }|,
where α is greater than 1.”
Paragraph [0027]: “The problem graph may be a quadratic unconstrained binary optimization (QUBO) graph, the target processor may be at least one quantum processor that includes a plurality of qubits and a plurality of couplers, the couplers selectively operable to couple selected ones of the qubits to one another, and may further include embedding the QUBO graph onto the quantum processor. The hardware graph may be a Chimera graph, the at least one processor may include a digital processor, and successively generating a number of sets of connected subgraphs may include successively generating the sets of connected subgraphs in tiles of the Chimera graph by the digital processor. Successively generating a number of sets of connected subgraphs may include determining by the at least one processor whether a respective vertex appears in more than one shortest connected subgraph; and if the respective vertex appears in more than one shortest connected subgraph, adding the vertex to a connected subgraph other than the shortest connected subgraphs.”
The Examiner finds the problem, represented as a problem graph having a number of decision variables, and the quantum processor, represented as a hardware graph that includes a plurality of qubits and a plurality of couplers, are used to generate sets of connected subgraphs, which may include determining a weighted shortest path using unused vertices of the hardware graph as disclosed in Roy teaches the claimed “receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits; receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; . . . searching the [] graph for a weighted shortest path”.)

Macready et al. (U.S. Patent Application Publication No. 2014/0324933 A1) discloses: A method of quantum problem compilation, comprising:
receiving a description of a quantum circuit (i.e., the quantum processor of Macready), the quantum circuit comprising a plurality of logical qubits;
receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; . . . 
searching the [] graph for a weighted shortest path . . .
(Paragraph [0026]: “The hardware specific graph may be a Chimera graph. The measure of the decomposition may be over the first representation of the decomposition. The measure of the decomposition over the first representation of the decomposition may be proportional to the length of the connected subgraphs the set of connected subgraphs. The measure of the decomposition may be over a second representation of the decomposition, the second representation of the decomposition may be a plurality of bags, and each bag may be a set of one or more variables represented at one or more qubit that includes a respective bag-width. The measure of the decomposition over the second representation of the decomposition may include a summation over the bag-width of the decomposition. The measure of the decomposition over the second representation of the decomposition may include a maximum bag-width of the bag-width of the decomposition. The measure of the decomposition may be over the second representation of the decomposition, and may include a maximum bag-width of a number of bag-widths of the decomposition. Sequentially adding a vertex in the primal graph to the decomposition may further include: finding a minimum cost qubit the hardware specific graph; and finding a weighted shortest path through a set of unused vertices in the hardware specific graph. The primal graph may be associated with a quadratic unconstrained binary optimization (QUBO) problem, the hardware specific graph may be representative of least one quantum processor that includes a plurality of qubits and a plurality of couplers.”
The Examiner finds the finding of a minimum cost qubit from the hardware specific graph and finding a weighted shortest path through a set of unused vertices in the hardware specific graph as disclosed in Macready teaches the claimed “receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits; receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; . . . searching the [] graph for a weighted shortest path”.)

However, the Examiner finds Roy and Macready do not teach or suggest the claimed “method of quantum problem compilation, comprising: receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits; receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation; searching the directed acyclic allocation graph for a weighted shortest path from a root node of the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and outputting the allocation corresponding to the weighted shortest path.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 33, the Examiner finds Roy and Macready do not teach or suggest the claimed “system comprising: a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits; receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation; searching the directed acyclic allocation graph for a weighted shortest path from a root node if the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and outputting the allocation corresponding to the weighted shortest path.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 33 as allowable over the prior art.  

Regarding independent claim 34, the Examiner finds Roy and Macready do not teach or suggest the claimed “computer program product for quantum problem compilation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving a description of a quantum circuit, the quantum circuit comprising a plurality of logical qubits; receiving a hardware specification, the hardware specification comprising a connectivity graph of a plurality of physical qubits; determining a directed acyclic allocation graph based on the plurality of logical qubits and the connectivity graph, wherein the directed acyclic allocation graph comprises a node for each possible allocation of the plurality of logical qubits to the plurality of physical qubits, each allocation having a fidelity, and a plurality of directed edges, each edge connecting to its corresponding first node from its corresponding second node, the first node corresponding to a first allocation, the second node corresponding to a sub-allocation of the first allocation; searching the directed acyclic allocation graph for a weighted shortest path from a root node of the directed acyclic allocation graph to a leaf node of the directed acyclic allocation graph; and outputting the allocation corresponding to the weighted shortest path.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 34 as allowable over the prior art.  

	Claims 2-32 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112